DOCUMENT SCANN`ED AS E'ILED

m§§§§ml

\ ' ..., ___20140103@33 -0438

§1.§-~131~..1\:0'11--'\£-.-;€-3

§§;-§;~§1;4 GY'U umw FS€

NO.' 2014»-0|-03033
MOAB CONSTRUCT|ON COMPANY, lNC. . * IN THE DlSTRlCT COURT

vs. » / * L\Q)C&lm?n JuchlAL-DlsTRlcT
ALs 88 DEslGN BulLD, LLc ` * BExAR couNTY, TExAs
J.UD_§M_EL]_'

On the 2nd day of March, 2015, came on to be heard the above-entitled and numbered
cause and Moab Construction Company, lnc., the Plaintiff, appeared in person and by attorney
of record and announced ready for trial, and a jury having been previously demanded, a jury
consisting of twelve (12) good and lawful jurors was duly empaneled and the case proceeded
to trial. d

At the conclusion of the evidence, the Court submitted the case to the jury on special
issues. The charge of the Court, including the special issues, and the verdict of the jury, are
incorporated herein'for all purposes by reference. lt appearing to the court that the verdict of
thejury was for the for the Plaintiff and against the Defendant, judgment should be rendered
upon the verdict in favor of the Plaintiff and against the Defendant.

lT i$, THEREFORE, ORDERED, ADJUDGED, AND DECREED by the Court that the Plaintiff
have and recover from Defendant the sum of six hundred thousand five hundred four dollars
and sixty nine cents ($600,504.69). -

lT lS FURTHER ORDERED that thejudgment hereby rendered`shall bear interest at the

l rate of five percent (5%) until the date ofjudgment, and thereafter at the rate of five percent

(5%) until paid. l

y A|| costs of _Court expended or incurred in this cause are hereby adjudged against the
Ast 88 Design Build, LLC. Al| writs and processes for the enforcement and collection of this
judgment or the costs of court may issue a necessary. A|l other relief not expressly granted

herein is denied.

Ex'l-`l`lBlT Pag° 1 °f 3

AP?l-:r~lof)€ y

 

S_C?¢f. u'fI-*Gi"é`\$'!lr~*`\.b@

DOCUMENT SCANN'ED AS FILED

All other relief not expressly granted herein is denied.

slcNEl)this g [¢Zyz'f/ M' ,2015.
APR 1 5 2015 ’

JUDGE PRES|D|NG

 

APPROVED AS TO FORM:

THOMAS C. HALL, P.C.

%M WM¢`

Thomas C. Hall

115 E. Travis Street, Ste. 700

San Antonio, TX 78205

210/222-2000

Fax: 210/222-1156 ‘

hall@tomha|l-lawyer. com

State Bar No. 08774550

ATTORNEYS FOR Pl.AlNTlFF/ COUNTER DEFENDANT

Page2of3